                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT
                                  7                            NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                         GRADETECH, INC., and SAM                        Case No. 19-cv-06157-NC
                                  10     RIVINIUS
                                  11                   Plaintiffs,                       ORDER GRANTING IN PART AND
                                                                                         DENYING IN PART DEFENDANTS’
                                                 v.
Northern District of California




                                  12                                                     MOTION TO DISMISS; GRANTING
 United States District Court




                                                                                         LEAVE TO AMEND
                                  13     CITY OF SAN JOSE, et al.,
                                  14                   Defendants.                       Re: Dkt. No. 17
                                  15
                                  16          This case arises out of an ongoing dispute between the City of San Jose and
                                  17   contractor Gradetech, Inc. over a bike park construction project. Gradetech and its owner,
                                  18   Sam Rivinius, bring claims under 42 U.S.C. § 1983 against the City of San Jose and its
                                  19   employees for First Amendment retaliation and due process violations, and also seek a writ
                                  20   of mandamus reversing their disqualification from a later contract. Defendants move to
                                  21   dismiss all claims under Rule 12. The Court FINDS that Plaintiffs adequately alleged their
                                  22   First Amendment retaliation claim, their due process claim for deprivation of property, and
                                  23   their claim for a writ of mandamus and DENIES the motion to dismiss those claims. The
                                  24   Court FINDS that Plaintiffs have not alleged sufficient facts to state a claim for deprivation
                                  25   of their liberty based on either their right to bid on City contracts or their reputational
                                  26   harm. The Court GRANTS the motion to dismiss that claim. Finding that the plaintiffs
                                  27   could allege additional facts to cure, the Court GRANTS LEAVE TO AMEND. Finally,
                                  28   the Court DENIES the defendants’ motion to dismiss based on qualified immunity.
                                  1     I.    Background
                                  2           A. Facts Alleged in the First Amended Complaint
                                  3           Plaintiffs allege the following facts in the First Amended Complaint at Dkt. No. 15.
                                  4    These are factual allegations, not findings by the Court. For the purposes of this motion, the
                                  5    Court assumes these facts are true. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th
                                  6    Cir. 1996).
                                  7           The Lake Cunningham Bike Park Construction Project
                                  8           Gradetech, Inc. is a licensed California contractor that has worked with the City of
                                  9    San Jose and other government agencies in the Bay Area on many occasions since its
                                  10   founding in 1991, including over 600 government contracts and 35 projects with San Jose.
                                  11   FAC ¶¶ 5, 63, 69. In March 2016, Gradetech entered into a contract with the City of San
                                       Jose for the Lake Cunningham Bike Park Construction Project. Id ¶ 16. The Project was
Northern District of California




                                  12
 United States District Court




                                  13   set to begin in May of that year. Id. ¶ 17. Throughout the Project, consultants and staff
                                  14   from the City of San Jose caused cost increases and substantially delayed Project
                                  15   completion by enlarging the Project’s features from what was shown on the plans. Id. ¶
                                  16   19. On September 1, 2016, Gradetech submitted a Notice of Potential Claim to defendant
                                  17   Chris Mastrodicasa, the Associate Landscape Developer for the City, based on significant
                                  18   changes in grading quantities. Id. ¶¶ 10, 19. Plaintiffs expressed concerns about both the
                                  19   mismanagement of the Project and about safety issues, but the City ignored and rebuffed
                                  20   their concerns. Id. ¶¶ 19, 20, 51.
                                  21          The State Court Lawsuit
                                  22          On November 15, 2017, Gradetech submitted a claim for $1.85 million in additional
                                  23   amounts due under the Cunningham Project contract. Id. ¶ 21. This included a Daily
                                  24   Extra Work Report. Id. On January 26, 2018, Gradetech filed a government claim against
                                  25   the City, which was denied. Id. ¶ 23. In March 2018, Gradetech filed a lawsuit against the
                                  26   City in Santa Clara County Superior Court for breach of contract based on the City’s
                                  27   failure to compensate Gradetech for its work on the Project. Id. ¶ 24. In a March 2019
                                  28   deposition for that case, the City confronted plaintiff Sam Rivinius (the owner of
                                                                                     2
                                  1    Gradetech) about payroll data discrepencies in the Daily Extra Work Report. Id. ¶ 30.
                                  2           Other Projects
                                  3           In January 2019, the City sought bids from contractors for Minor Street Projects.
                                  4    Id. ¶ 25. Gradetech submitted a bid. Id. ¶ 28. Its application exceeded minimum passing
                                  5    scores and passed all pass/fail requirements. Id. ¶ 29. In May 2019, Gradetech received a
                                  6    letter from the City’s Department of Public Works entitled “Notice of Disqualification,”
                                  7    stating that Gradetech had been disqualified from the Minor Street Projects contractor
                                  8    pool. Id. ¶ 31. The letter said that Gradetech’s “submittal was timely, responsive, and
                                  9    scored above the minimum needed points,” but that “Gradetech [was] not qualified
                                  10   because it submitted materially incorrect documentation of compensation in the . . . Lake
                                  11   Cunningham Bike Park contract.” Id. A footnote of the letter stated: “Gradetech has filed
                                       a lawsuit against the City seeking more than $1,853,000 in additional compensation. The
Northern District of California




                                  12
 United States District Court




                                  13   lawsuit is currently pending.” Id. ¶ 32. The letter invited Gradetech to request in writing a
                                  14   hearing on the disqualification within 10 business days, and Gradetech did so. Id. ¶ 31.
                                  15          Also in May 2019, defendant Matthew Cano, the City’s Public Works Director,
                                  16   abruptly terminated the City’s 2018 General Engineering Construction for Transportation
                                  17   Projects contract with Gradetech without warning or explanation. Id. ¶ 33. In June 2019,
                                  18   Gradetech submitted the lowest bit and satisfied all bidding requirements for the City’s
                                  19   Coyote Creek Trail Project. Id. ¶ 38. The only other bidders submitted higher bids and
                                  20   failed to satisfy all requirements. Id. Instead of awarding the contract to Gradetech, the
                                  21   City extended the other bidders’ deadline by 90 days—but did not extend Gradetech’s—
                                  22   and withheld awarding the contract. Id.
                                  23          The Hearing on the Minor Street Projects Disqualification
                                  24          The hearing that Gradetech requested on its disqualification from the Minor Street
                                  25   Projects contract took place on June 21, 2019. Id. ¶ 34. Defendant Jim Ortbal, San Jose’s
                                  26   Deputy City Manager, served as the Hearing Officer. Id. Defendant Matt Loesch, San
                                  27   Jose’s Assistant Direct of Public Works, served as the Hearing Administrator. Id. ¶¶ 10,
                                  28   34. Mr. Rivinius appeared for Gradetech and Defendant David French of San Jose’s
                                                                                     3
                                  1    Public Works Department appeared for the City. Id. ¶ 34. At the hearing, Mr. Rivinius
                                  2    “took responsibility for the problem” with the discrepancies in the Daily Work Report
                                  3    from the Lake Cunningham Bike Park Construction Project and said “that he would correct
                                  4    it.” Id. Rivinius “admitted he was mistaken in certifying incorrect employee payroll hours
                                  5    as part of his government claim” and has since “withdrawn and corrected those mistakes.”
                                  6    Id. ¶ 65.
                                  7           On July 1, 2019, Jim Ortbal issued a letter affirming Gradetech’s disqualification
                                  8    from the Minor Street Projects. Id. ¶ 36. The letter acknowledged that Gradetech had
                                  9    scored above the required number of points and had successfully completed 35 jobs for the
                                  10   City in the past. Id. ¶ 37. It stated that the reason for the disqualification was the
                                  11   “contradictory, certified payroll records submitted by Gradetech in relation to the Lake
                                       Cunningham project.” Id. It also included a footnote identical to that of the May
Northern District of California




                                  12
 United States District Court




                                  13   disqualification letter referring to the state court breach of contract lawsuit seeking more
                                  14   than $1,853,000 in additional compensation. Id. ¶ 36.
                                  15          Debarment
                                  16          “At some point after Gradetech submitted its Notice of Potential Claim” in
                                  17   September 2016, defendant Chris Mastrodicasa “began ‘trying to work on’ getting
                                  18   Gradetech debarred from all City projects.” Id. ¶ 49. Other “senior staff at the City,”
                                  19   including the other defendants in this case, “also began to scheme about Gradetech’s
                                  20   debarment.” Id.
                                  21          In August 2019, Gradetech received a letter from the City entitled “Notice of
                                  22   Debarment.” Id. ¶ 39. The letter included an investigative report dated August 12, 2019,
                                  23   authored by Public Works Director Matthew Cano. Id. The report recited the events
                                  24   leading up to the Minor Street Projects contractor pool disqualification and “appeared to
                                  25   rely on these events, among other things, in support of its recommendation for debarment.”
                                  26   Id. Gradetech made a written request for a hearing on the debarment. Id. Gradetech also
                                  27   made a public records request to the City under the California Public Records Act seeking
                                  28   any records of contractor debarment since the relevant ordinance was passed 21 years
                                                                                      4
                                  1    prior. Id. ¶ 40. The City responded that it had no such records, indicating that no
                                  2    contractor had ever been debarred under the ordinance. Id. ¶ 40. However, other
                                  3    contractors have submitted claims with reporting errors and other contractors have also
                                  4    sought additional compensation for extra work performed, in the same way that Gradetech
                                  5    had in the Cunningham Project. Id. ¶ 64.
                                  6           In order to bid on government contracts, bidders must disclose whether they have
                                  7    been debarred or are currently subject to debarment investigation. Id. ¶ 53. Now
                                  8    Gradetech must note its pending debarment investigation on bidding applications. Id.
                                  9    This has the effect of “blackball[ing] Gradetech and Rivinius from contracts” and has
                                  10   “blacklist[ed] them from future contracting activities with the City and other government
                                  11   agencies and municipalities.” Id. ¶ 61. Gradetech’s previously strong reputation in the
                                       community has been damaged. Id. ¶ 65.
Northern District of California




                                  12
 United States District Court




                                  13          B. Procedural History
                                  14          Plaintiffs filed this case in September 2019. Dkt. No. 1. Defendants moved to
                                  15   dismiss, and the Court denied the motion as moot because Plaintiffs subsequently filed an
                                  16   amended complaint. Dkt. Nos. 11, 15, 16. Defendants now move to dismiss all claims in
                                  17   the First Amended Complaint. Dkt. Nos. 15, 17.
                                  18          The FAC brings three claims under 42 U.S.C.§ 1983 against defendants Jim Ortbal,
                                  19   David French, Chris Mastrodicasa, Matthew Cano, and Matthew Loesch: (1) First
                                  20   Amendment retaliation; (2) deprivation of Gradetech’s protected liberty interests; and (3)
                                  21   deprivation of Gradetech’s protected property interest. Dkt. No. 17. The FAC also seeks a
                                  22   writ of mandamus, or in the alternative administrative mandamus, under California Code
                                  23   of Civil Procedure §§ 1085 or 1094.5 on behalf of Gradetech and against the City of San
                                  24   Jose, Jim Ortbal, and David French.
                                  25          All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
                                  26   § 636(c). Dkt. Nos. 7, 10, 23.
                                  27    II.   Legal Standard
                                  28          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                                                                     5
                                  1    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  2    motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  3    light most favorable to the non-movant. Cahill, 80 F.3d at 337–38. The Court, however,
                                  4    need not accept as true “allegations that are merely conclusory, unwarranted deductions of
                                  5    fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th
                                  6    Cir. 2008). Although a complaint need not allege detailed factual allegations, it must
                                  7    contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible
                                  8    on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially
                                  9    plausible when it “allows the court to draw the reasonable inference that the defendant is
                                  10   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If a court
                                  11   grants a motion to dismiss, leave to amend should be granted unless the pleading could not
                                       possibly be cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1127
Northern District of California




                                  12
 United States District Court




                                  13   (9th Cir. 2000).
                                  14    III. Discussion
                                  15          A. Evidentiary Objections
                                  16          On a motion to dismiss, the Court may take judicial notice of documents that are
                                  17   incorporated by reference in the complaint. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
                                  18   Cir. 2005). Along with their motion to dismiss, Defendants filed a request for judicial
                                  19   notice consisting of the May 6, 2019, Notice of Disqualification; July 1, 2019, letter from
                                  20   the City to Gradetech affirming the disqualification; and the August 2019 Notice of
                                  21   debarment. Dkt. No. 18, Exs. 1, 2, 3. All of these documents are referenced in the First
                                  22   Amended Complaint, as described above. Plaintiffs object to the Court’s consideration of
                                  23   these materials because they are beyond the pleadings. Lee v. City of Los Angeles, 250
                                  24   F.3d 668, 688 (9th Cir. 2001); Dkt. No. 32. Plaintiffs argue that the statements contained
                                  25   in the exhibits are hearsay and they dispute the truth of many of the statements. However,
                                  26   Plaintiffs have no objection to the Court taking notice that the documents exist. Dkt. No.
                                  27   32 at 3. The Court finds no need to consider the truth of the matters asserted within the
                                  28   documents to decide this motion. As such, the Court only takes notice of the existence of
                                                                                       6
                                  1    the documents and not of their contents.
                                  2           The request for judicial notice also includes two portions of the City of San Jose’s
                                  3    Municipal Code. Dkt. No. 18 at Exs. 4, 5. Defendants clarify in their response to
                                  4    Plaintiffs’ objections that these were provided simply for ease of reference because the
                                  5    Court need not rely on judicial notice principles to reference statements of law. See
                                  6    Hernandez v. City of San Jose, Case No. 16-cv-03957-LHK, 2016 WL 5944095, at *5 n.1
                                  7    (N.D. Cal. Oct. 13, 2016) (taking notice of provisions of the San Jose Municipal Code as
                                  8    indisputably accurate sources and as “legislative facts”). The Court agrees that it may
                                  9    reference the Municipal Code without a request for judicial notice.
                                  10          B. Plaintiff Sam Rivinius’s Standing
                                  11          To have standing to sue, a plaintiff must have suffered an injury in fact and there
                                       must be a causal connection between the injury and the defendant’s alleged conduct.
Northern District of California




                                  12
 United States District Court




                                  13   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). These are not “mere pleading
                                  14   elements but rather an indispensable part of the plaintiff’s case”—but on a motion to
                                  15   dismiss, the factual allegations of injury resulting defendant’s conduct are enough to
                                  16   suffice. Id. A stockholder or officer of a corporation may not bring an action on his own
                                  17   behalf based on alleged harm to the corporation. Erlich v. Glasner, 418 F.2d 226 (9th Cir.
                                  18   1969). A shareholder only has standing if he has been injured directly and independently
                                  19   from the corporation. RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1057 (9th Cir.
                                  20   2002). Personal economic injury that results from harm to the corporation does not qualify
                                  21   as a direct and independent injury. Direct List, LLC v. Kessler, 2018 WL 3327802, at *2
                                  22   (S.D. Cal. 2018).
                                  23          Sam Rivinius is the President and sole owner of Gradetech. FAC ¶ 6. Defendants
                                  24   argue that he lacks standing to bring this case. Motion at 17:24–28. Plaintiffs respond that
                                  25   Rivinius has standing because he was harmed directly and independently from Gradetech.
                                  26   Opp. at 2:21–28. Plaintiffs argue that “Rivinius has alleged deprivations of rights and
                                  27   liberty interests to himself as an individual which resulted in harm.” Id. They point to no
                                  28   specific examples. The Court can find only one: the injury to Rivinius’s reputation that
                                                                                     7
                                  1    Plaintiffs claim resulted from the City’s accusations that Rivinius submitted false payroll
                                  2    data. FAC ¶ 65 (“The City’s false and injurious statements are defamatory in nature and
                                  3    ruinous to the reputation of Gradetech and Rivinius”) (emphasis added). However, as
                                  4    discussed below, the Court GRANTS the motion to dismiss this claim and GRANTS
                                  5    plaintiffs’ LEAVE TO AMEND it. If Plaintiffs fail to successfully amend this claim and
                                  6    fail to allege any other injury to Rivinius, he will be dismissed from the case.
                                  7           C. Claims Under 42 U.S.C. § 1983
                                  8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) conduct
                                  9    committed by a person acting under color of state law and (2) that the conduct deprived the
                                  10   plaintiff of a federal constitutional or statutory right. Patel v. Kent Sch. Dist., 648 F.3d
                                  11   965, 971 (9th Cir. 2011).
                                                     1. First Amendment Retaliation
Northern District of California




                                  12
 United States District Court




                                  13          If a contractor complains of First Amendment retaliation by a government agency
                                  14   under § 1983, courts analyze the claim the same way as if the claim were raised by an
                                  15   employee of the agency. Alpha Energy Savers, Inc. v. Hansen, 381 F.2d 917, 923 (9th Cir.
                                  16   2004). This requires the plaintiff contractor to allege: (1) that it engaged in expressive
                                  17   conduct that addressed a matter of public concern; (2) that government officials took an
                                  18   adverse action against it; and (3) that its expressive conduct was a substantial or motivating
                                  19   factor for the adverse action. Id. If the plaintiff makes this showing, the defendant is not
                                  20   liable if it demonstrates that either (a) legitimate administrative interests in promoting
                                  21   efficient service-delivery and avoiding workplace disruption outweigh the contractor’s free
                                  22   speech interests; or (b) the government would have taken the same actions in the absence
                                  23   of the contractor’s expressive conduct. Id. The parties do not dispute that the City took
                                  24   adverse action against Gradetech in the form of disqualification and pending debarment.
                                  25                        a. Expressive Conduct
                                  26          The Ninth Circuit has “adopted a liberal construction of what an ‘issue of public
                                  27   concern’ is under the First Amendment.” Id. at 710 (internal quotations omitted). But
                                  28   expressive conduct made by an employee or contractor does not constitute a matter of
                                                                                      8
                                  1    public concern when the expression consists of strictly matters of personal interest.
                                  2    Gearhart v. Thorne, 768 F.2d 1072, 1073 (9th Cir. 1985). Speech must be of broader
                                  3    societal concern than merely relating to a dispute between the contractor and government.
                                  4    Desrochers v. City of San Bernardino, 572 F.3d 703, 709 (9th Cir. 2009). “It has not been
                                  5    clearly decided that a lawsuit is a constitutionally protected ‘petition’ entitled to First
                                  6    Amendment protection,” though some courts have recognized lawsuits as protected
                                  7    expression. United States v. Brown, 223 F. Supp. 3d 697, 701, n.6 (N.D. Ohio 2016); see,
                                  8    e.g., Manning v. Powers, 381 F. Supp. 3d 953, 963 (C.D. Cal. 2017) and Banuelos v.
                                  9    Sandoval, 2014 WL 7433740, at *5 (E.D. Cal. Dec. 31, 2014). Whether speech addresses
                                  10   issues of public concern depends on its “content, form, and context”—most importantly,
                                  11   its content. Connick v. Myers, 461 U.S. 138, 147–48 (1983); Johnson v. Multnomah
                                       County, 48 F.3d 420, 424 (9th Cir. 1995).
Northern District of California




                                  12
 United States District Court




                                  13          Here, Plaintiffs allege expressive conduct in their complaints to the City throughout
                                  14   their work on the Lake Cunningham Bike Park Construction Project leading up to, and
                                  15   including, their suit against the City in state court for breach of contract. Many of
                                  16   Plaintiffs’ expressions related only to the financial and managerial dispute between the
                                  17   entities: Plaintiffs describe that they “cautioned City its consultants were causing cost
                                  18   increases and substantially delaying Project completion” and “requested City take a
                                  19   stronger role in managing project staff and consultants.” FAC ¶¶ 19. Plaintiffs’ concerns
                                  20   about mismanagement were aimed at “prevent[ing] large cost increases” and “disruptions”
                                  21   to the project. Id. ¶ 51. These cost increases led to the breach of contract suit. FAC ¶¶ 16,
                                  22   19, 21. On their own, these allegations appear to consist of private matters between
                                  23   Gradetech and the City. But the FAC additionally alleges that “[o]n or about September
                                  24   20, 2017, Gradetech warned the City that there were safety concerns associated with the
                                  25   Project” and that “[t]he City rebuffed Gradetech’s concerns.” FAC ¶ 20. The safety of the
                                  26   Project could be a matter of public, not only private, concern. Read in the light most
                                  27   favorable to the Plaintiffs, the Court FINDS that the alleged expressive conduct constituted
                                  28   a matter of public concern insofar as the complaints related to the safety of the Project.
                                                                                       9
                                  1                          b. Substantial Motivation
                                  2           At the pleading stage, a plaintiff bringing a retaliation claim must allege facts that
                                  3    plausibly suggest a retaliatory motive for adverse action. Koala v. Khosla, 931 F.3d 887,
                                  4    905 (9th Cir. 2019). Some factors that may suggest that expressive conduct was a
                                  5    substantial motivator in the government’s adverse action include: (1) proximity in time
                                  6    between the speech and the adverse action, (2) the government’s expressed opposition to
                                  7    the speech, and (3) whether the government’s proffered explanations for the adverse action
                                  8    were false or pretextual. Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 751–
                                  9    52 (9th Cir. 2001).
                                  10          Here, the FAC describes Gradetech’s complaints about the Project starting with a
                                  11   September 1, 2016, notice of potential claim for the significant changes in grading
                                       quantities direct by Project staff. FAC ¶ 19. Then, Gradetech warned the City about
Northern District of California




                                  12
 United States District Court




                                  13   safety concerns in September 2017. Id. ¶ 20. In November 2017, Gradetech submitted a
                                  14   claim for the $1.85 million it believed it was owed for additional work on the Project. Id. ¶
                                  15   21. In January 2018, Gradetech filed a government claim, and in March 2018, Plaintiffs
                                  16   filed suit in state court. Id. ¶¶ 23, 24.
                                  17          The adverse actions alleged in the FAC include the City’s failure to pay amounts
                                  18   due on the Cunningham Project, the City’s decision not to qualify Gradetech for the 2019
                                  19   Minor Street Projectss, the City’s May 2019 termination of Gradetech’s contract for
                                  20   General Engineering Construction for Transportation Projects, the City’s failure to
                                  21   consider Gradetech for the Coyote Creek Trail Project, and the City’s later notice of
                                  22   pending debarment proceedings.1
                                  23
                                       1
                                  24     Defendants argue that alleged adverse actions in the form of debarment or unawarded
                                       contracts are not yet ripe because the City has “not yet debarred Gradetech or made any
                                  25   final decision to disqualify it on other contracts.” Opp. at 12, n.2. The Court disagrees
                                  26   regarding debarment because Gradetech has alleged harm incurred by the very initiation of
                                       debarment proceedings. There is no reason why the proceedings must be complete before
                                  27   they qualify as an adverse action. Similarly, Defendants admit that the award of the other
                                       contracts makes no difference here because with or without the other contracts, the
                                  28
                                       retaliation claim “turns on the same core of allegations relating to Gradetech’s submission
                                                                                      10
                                  1           The Complaint is not completely clear as to the timeline of the debarment process.
                                  2    It alleges with no dates that defendant Mastrodicasa, “working in concert with other
                                  3    persons acting on the City’s behalf, sought Gradetech’s debarment . . . despite lacking any
                                  4    legitimate basis to do so” and, again with no dates, that “Mastrodicasa and City inspector,
                                  5    Chris Dominguez, conspired through email with Gradtech’s subcontractor surreptitiously
                                  6    to gain information it could use against Gradetech.” FAC ¶ 18. Overall, though, the
                                  7    timeline alleged shows ongoing complaints by Plaintiffs beginning in 2016 and into 2018,
                                  8    and adverse actions by Defendants throughout almost that entire period and up to present
                                  9    day. This includes, for instance, the City’s failure to pay amounts due for the Cunningham
                                  10   Project just two months after Plaintiffs’ alleged safety complaints in September and
                                  11   November 2017. FAC ¶¶ 20, 21.
                                              The FAC describes that the City repeatedly ignored and rebuffed Plaintiffs’
Northern District of California




                                  12
 United States District Court




                                  13   concerns, though it does not describe any other explicit statements made in opposition to
                                  14   Gradetech’s speech. FAC ¶¶ 19, 20, 51. The City’s proffered explanation for its adverse
                                  15   actions is the erroneous payroll data that Gradetech submitted in association with the
                                  16   Cunningham Project. Opp. at 13. The FAC at least suggests that this explanation is false
                                  17   and pretextual by accusing City actors of conspiring against Gradetech with no legitimate
                                  18   basis even prior to the submission of the false data. FAC ¶¶ 19, 30, 49. Plaintiffs allege
                                  19   that the City failed to acknowledge the payroll data errors until March 2019, after some of
                                  20   the adverse actions had already taken place. Id. ¶ 30.
                                  21          The Court FINDS that these factors support an inference of retaliation at this stage
                                  22   of the proceedings.
                                  23                         c. Exceptions to First Amendment Liability
                                  24          Defendants argue that two exceptions apply here such that they are not liable for
                                  25   First Amendment retaliation. First, they argue that their reasons for discontinuing their
                                  26   contractual dealings with Gradetech outweigh the public’s interest in plaintiffs’ expressive
                                  27
                                  28
                                       of false pay data and the City’s subsequent disqualification determination.” Id.
                                                                                    11
                                  1    conduct. Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968); Opp. at 12. Second, they
                                  2    argue that they would have undertaken the same disqualification of Gradetech regardless
                                  3    of the expressive conduct because the disqualification was based on the false payroll data.
                                  4    Opp. at 15.
                                  5           The Court FINDS that neither exception applies here at this stage of the
                                  6    proceedings. As an initial matter, these exceptions—essentially defenses—to liability
                                  7    place the burden of proof on Defendants. Riel v. City of Santa Monica, 2014 WL
                                  8    12694159, at *6 (C.D. Cal. Sept. 22, 2014). On a motion to dismiss, the Court must read
                                  9    all facts alleged in the light most favorable to the plaintiffs. This standard means that the
                                  10   proffered exceptions must apply even under Plaintiffs’ view of the facts. They do not.
                                  11   First, Plaintiffs of course allege that their warnings about safety and mismanagement were
                                       of immense importance and that the City’s desire not to contract with them lacked any
Northern District of California




                                  12
 United States District Court




                                  13   “legitimate basis.” FAC ¶ 18. Under Plaintiffs’ facts, then, the City’s interest does not
                                  14   outweigh the public’s interest in their expressive conduct. Next, while the City argues that
                                  15   it would have inevitably “discovered that Gradetech submitted false data and was therefore
                                  16   manifestly unqualified to do further contractor work for the City,” this speculative
                                  17   conclusion is wholly unsupported by any allegation in the FAC. Opp. at 14.
                                  18          Having found that the plaintiffs adequately alleged expressive conduct on a matter
                                  19   of public concern, and adverse action taken by the City that was substantially motived by
                                  20   the expressive conduct, the Court DENIES the motion to dismiss the claim for First
                                  21   Amendment Retaliation under 42 U.S.C. § 1983.
                                  22                 2. Deprivation of Substantive Due Process
                                  23          Plaintiffs allege that Defendants deprived them of liberty and property, clarifying in
                                  24   briefing that they bring these as substantive due process claims under the Fifth and
                                  25   Fourteenth Amendments.2 Opp. at 1. To plead a claim for deprivation of substantive due
                                  26   2
                                         The FAC does not state whether Plaintiffs’ claim is for violation of substantive due
                                  27   process rights or procedural due process rights. Defendants address both possibilities in
                                       their briefing, but the Court only discusses substantive due process here because in their
                                  28
                                       Opposition, Plaintiffs frame their claims as brought only under substantive due process.
                                                                                      12
                                  1    process, a plaintiff must allege that the state deprived him or her of a fundamental right.
                                  2    See Raich v. Gonzalez, 500 F.3d 850, 862 (9th Cir. 2007). A fundamental right is one that
                                  3    is “[d]eeply rooted in this Nation’s history and tradition,” such as the rights “to marry, to
                                  4    have children, to direct the education and upbringing of one’s children, to marital privacy,
                                  5    to use contraception, to bodily integrity, to abortion, and to refuse unwanted lifesaving
                                  6    medical treatment.” Washington v. Glucksburg, 521 U.S. 702, 721 (1997). This also
                                  7    includes the right to seek one’s chosen profession. Engquist v. Oregon Dept. of Ag., 478
                                  8    F.3d 985, 996–97 (9th Cir. 2007).
                                  9                          a. Liberty
                                  10          The liberty interests that Plaintiffs allege to have lost are their right to bid on
                                  11   government contracts and their reputational harm.
                                                                    i. Right to Bid
Northern District of California




                                  12
 United States District Court




                                  13          First, as to the right to bid on government contracts, Plaintiffs must allege that the
                                  14   government’s deprivation of their liberty amounted to “a complete prohibition of the right
                                  15   to engage in a calling, and not [a] sort of brief interruption.” Id. at 997 (citing Conn v.
                                  16   Gabbert, 526 U.S. 286, 298–92 (1999)). Substantive due process claims for a public
                                  17   employer’s violations of occupational liberty are limited to “extreme cases, such as a
                                  18   government blacklist, which when circulated or otherwise publicized to prospective
                                  19   employers effectively excludes the blacklisted individual from his occupation, much as if
                                  20   the government had yanked the license of an individual in an occupation that requires
                                  21   licensure.” Id. at 997–98 (internal quotations omitted). The liberty interest in pursuing a
                                  22   chosen occupation “has been recognized only in cases where (1) a plaintiff challenges the
                                  23   rationality of government regulations on entry to a particular profession” or (2) “a state
                                  24   seeks permanently to bar an individual from public employment.” Guzman v. Shewry, 552
                                  25   F.3d 941, 954 (9th Cir. 2009).
                                  26          While FAC uses the words “blacklist” and “blackball,” this conclusory language is
                                  27   nor borne out by the facts alleged. FAC ¶¶ 61–63. Plaintiffs’ facts do not amount to the
                                  28   “extreme” circumstances that warrant a substantive due process claim. Engquist, 478 F.3d
                                                                                       13
                                  1    at 997. Plaintiffs allege that the City failed to pay amounts due on the Cunningham Bike
                                  2    project, did not select Gradetech when it bid on other later projects, and initiated
                                  3    debarment proceedings. FAC ¶¶ 61–63. Plaintiffs allege that “[g]overnment agencies and
                                  4    municipalities routinely require contractors to certify that they have not been previously
                                  5    debarred or disqualified from government contracting opportunities,” including a typical
                                  6    requirement that bidders “disclose whether, at the time their bid is submitted, they have
                                  7    been notified that they are under investigation for debarment.” FAC ¶ 62. This means
                                  8    that, at most, Gradetech’s ability to bid on government contracts is only currently impacted
                                  9    until the debarment proceedings are complete. If Gradetech is not debarred, there will be
                                  10   no ongoing effect. If Gradetech is debarred, then this claim may have legs.
                                  11            As pleaded, none of Plaintiffs’ injuries amount to a permanent bar from public
                                       contracts or total bar on entry to a profession. Without more, they have not alleged that
Northern District of California




                                  12
 United States District Court




                                  13   Defendants deprived them of their liberty interest in pursuit of chosen occupation.
                                  14                                 ii. Reputation
                                  15            A plaintiff has a liberty interest in being free from reputational injury. Haiping Su
                                  16   v. Nat’l Aeronautics & Space Admin., Case No. 09-cv-02838-JW, 2009 WL 10695701, at
                                  17   *7 (N.D. Cal. Dec. 16, 2009) (citing Paul v. Davis, 424 U.S. 693, 711–12 (1976).
                                  18   Defendants argue that a claim for damage to reputation may only be brought as a
                                  19   procedural, not substantive, due process claim. Reply at 10–11. The Court agrees that
                                  20   Plaintiffs have not shown how reputation constitutes a fundamental right warranting
                                  21   substantive due process protection. And moreover, “reputation alone, apart from some
                                  22   more tangible interests such as employment, is [neither] ‘liberty’ nor ‘property’ by itself
                                  23   sufficient to invoke the procedural protection of the Due Process Clause.” Paul, 424 U.S.
                                  24   at 701. Procedural due process protections only apply “if the accuracy of the charge is
                                  25   contested, there is some public disclosure of the charge, and it is made in connection with
                                  26   the termination of employment or the alteration of some right or status recognized by law.”
                                  27   Erickson v. U.S. ex rel. Dept. of Health and Human Srvs., 67 F.3d 858, 862 (9th Cir.
                                  28   1995).
                                                                                       14
                                  1           Here, Plaintiffs allege that Defendants harmed Sam Rivinius’s reputation by
                                  2    accusing him of perjury—that is, accusing him of submitting the false payroll data
                                  3    associated with the Cunningham Bike Project in a report that Mr. Rivinius signed under
                                  4    penalty of perjury. FAC ¶ 65. The problem with Plaintiffs’ account is that the “accuracy
                                  5    of the charge” was never contested. Erickson, 67 F.3d at 862. Rather, the FAC says that
                                  6    Rivinius “admitted he was mistaken in certifying incorrect employee payroll hours as part
                                  7    of his government claim.” FAC ¶ 65. Rivinius then “withdr[ew] and corrected those
                                  8    mistakes.” Id. Plaintiffs only cite their request for a hearing on their disqualification from
                                  9    the Minor Street Projects as a fact to show that they contested the accuracy of the charge.
                                  10   But it is not clear how requesting the hearing, and then taking “responsibility for the
                                  11   problem” at the hearing, amounts to contesting the accuracy of Defendants’ accusation. Id.
                                       To state a claim for reputational injury, Plaintiffs must plead facts to show how they
Northern District of California




                                  12
 United States District Court




                                  13   disputed the accuracy of the charge.
                                  14                        b. Property
                                  15          Plaintiffs allege that they had a right to property in the government contracts of
                                  16   which they have been deprived. While a contract with the state may create a
                                  17   constitutionally protected property interest, this right does not clearly extend to the right to
                                  18   bid on future potential contracts that the contractor has not already won. Bd. of Regents of
                                  19   State Colleges v. Roth, 408 U.S. 564, 575–76 (1972); San Bernardino Physicians’ Servs.
                                  20   Med. Grp., Inc. v. San Bernardino Cty., 825 F.2d 1404, 1408 (9th Cir. 1987). The
                                  21   contract’s terms as well as statutory authority may create entitlement to a contract. Blantz
                                  22   v. California Dep’t of Corr. & Rehab., 727 F.3d 917, 922 (9th Cir. 2013); San Bernardino,
                                  23   825 F.2d at 1408.
                                  24          The FAC describes the following contracts: the Cunningham Project that the City
                                  25   awarded to Gradetech; the Minor Street Projects contract from which Gradetech was
                                  26   disqualified; the Coyote Creek Trial contract for which Gradetech submitted the lowest bid
                                  27   but for which the City had not selected a contractor; and the General Engineering
                                  28   Construction for Transportation Project, which the City “terminated without explanation.”
                                                                                      15
                                  1    FAC ¶ 33. The FAC also vaguely references future contracts with both the City of San
                                  2    Jose and other municipalities. FAC ¶ 61, 62.
                                  3           The terms of the alleged existing contracts—which are not before the Court at this
                                  4    time—may shed light on whether Gradetech had legitimate entitlement to them. In
                                  5    particular, the General Engineering Construction for Transport contract that was
                                  6    terminated while Gradetech still held it could form the basis of a property right. The
                                  7    defendants’ briefing on this question relies on the Court taking judicial notice of not only
                                  8    the existence but also the content of multiple documents. Motion at 18. The Court has
                                  9    only taken notice of the existence of these documents, not their contents. The Court does
                                  10   not consider the content of those materials here. While the plaintiffs have not shown that
                                  11   they had a property interest in every contract referenced in the FAC nor in every future
                                       potential contract with the City or with other government agencies, the Court finds that the
Northern District of California




                                  12
 United States District Court




                                  13   FAC adequately pleads a least a plausible property interest in at least one contract.
                                  14                         c. Substantive Due Process Conclusion
                                  15          The plaintiffs have failed to state a claim for deprivation of substantive due process
                                  16   as it relates to their liberty interests in both the right to bid on future contracts and their
                                  17   reputation. The motion to dismiss these claims is GRANTED. Plaintiffs could plead
                                  18   additional facts to cure the deficiencies identified in this Order. As such, the Court
                                  19   GRANTS LEAVE TO AMEND.
                                  20          The plaintiffs have pleaded adequate facts to state a claim for deprivation of
                                  21   substantive due process as it relates to their property interest in at least one contract. The
                                  22   motion to dismiss this portion of the claim is therefore DENIED.
                                  23          D. Qualified Immunity
                                  24          Government officials may not be held liable for civil damages under 42 U.S.C. §
                                  25   1983 unless their conduct violates “clearly established statutory or constitutional rights of
                                  26   which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
                                  27   (1982). The qualified immunity analysis first asks whether, taken in the light most
                                  28   favorable to the party asserting the injury, the facts alleged show that the government
                                                                                        16
                                  1    official violated a constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001). Next,
                                  2    the analysis asks whether “the right was clearly established.” Id. A right is clearly
                                  3    established if the state of the law at the time of the incident provided fair warning to the
                                  4    defendants that their conduct was unconstitutional. Tolan v. Cotton, 572 U.S. 650, 656
                                  5    (2014) (internal quotations omitted).
                                  6           Defendants argue that “if the Court were to find . . . liability” here, it would not
                                  7    have been for violation of a clearly established right. Motion at 20. But the Court is not
                                  8    making any findings of liability at this stage of the proceedings. On a motion to dismiss,
                                  9    the Court regards all of the plaintiff’s allegations as true. Morley v. Walker, 175 F.3d 756,
                                  10   761 (9th Cir. 1999). While the qualified immunity may be raised on a motion to dismiss,
                                  11   at this stage it is often “impossible to determine based on a complaint alone that qualified
                                       immunity is warranted,” making it a matter more often determined at summary judgment
Northern District of California




                                  12
 United States District Court




                                  13   or at trial. Id.; Kwai Fun Wong v. United States, 373 F.3d 952, 957 (9th Cir. 2004). Such
                                  14   is the case here. At the very least, Defendants were on notice at the time of the alleged
                                  15   conduct that government employers may not retaliate against contractors for exercising
                                  16   their First Amendment rights and that they similarly must not deprive contractors of their
                                  17   fundamental right to property in contracts. See Desrochers, 572 F.3d at 708–09 (9th Cir.
                                  18   2009); see also San Bernardino, 825 F.2d at 1407–08. Under only Plaintiffs’ facts and
                                  19   with no additional factual development, then, qualified immunity does not apply.
                                  20          The Defendants’ motion to dismiss on the grounds of qualified immunity is
                                  21   DENIED without prejudice.
                                  22          E. Mandamus Relief
                                  23          California Code of Civil Procedure §§ 1085 and 1094.5 prescribe mandamus relief.
                                  24   Traditional mandamus, under § 1085, is available “to compel the performance of an act
                                  25   [that] the law specifically enjoins.” Cal. Code Civ. P. § 1085(a). Administrative
                                  26   mandamus, alternatively, is available for “judicial review of quasi-adjudicatory
                                  27   administrative action [by a] local-level agency.” City of Santee v. Superior Court, 228 Cal.
                                  28   App. 3d 713, 718 (1991). An administrative action is “quasi-adjudicatory” if it is “made as
                                                                                      17
                                  1    the result of a proceeding in which by law a hearing is required to be given, evidence is
                                  2    required to be taken, and discretion in the determination of facts is vested in the inferior
                                  3    tribunal . . . or officer.” Cal Code. Civ. P. §1094.5(a). A hearing is required “by law”
                                  4    when a statute expressly requires a hearing or when one is compelled by considerations of
                                  5    due process. Kirkpatrick v. City of Oceanside, 232 Cal. App. 3d 267, 279 (1991).
                                  6                  1. Administrative Mandamus
                                  7           Here, Plaintiffs seek review of the determination made at the hearing on their
                                  8    disqualification from the Minor Street Projects.3 FAC at 9–10. Plaintiffs also argue that a
                                  9    hearing was required for due process considerations. Opp. at 21. Plaintiffs argue that
                                  10   Gradetech had a liberty interest in its right to have its application for the Minor Street
                                  11   Projects considered fairly. Id. In support of this notion, Plaintiffs cite to California cases
                                       finding that contractors’ liberty interests are implicated when a government agency seeks
Northern District of California




                                  12
 United States District Court




                                  13   to debar or suspend them for extended periods of time. See, e.g., S. Cal. Underground
                                  14   Contractors, Inc. v. City of San Diego, 108 Cal.App.4th 533, 542 (2003); Niles Freeman
                                  15   Equip. v. Joseph, 161 Cal.App.4th 765, 771 (2008). But Plaintiffs cite no examples and
                                  16   the Court is aware of no cases where disqualification from one particular contract triggers
                                  17   a liberty interest giving rise to due process protections. The Court does not find that due
                                  18   process concerns compelled a hearing.
                                  19          Whether a hearing was expressly required is not entirely clear. The FAC alleges
                                  20   that the Contractor Qualification Request for the Minor Street Projects procedures
                                  21   specified that the hearing would be “informal” and “not an evidentiary hearing.” FAC ¶
                                  22   27. At the same time, the procedures stated that “the Contractor may present information
                                  23   and argument about why it believes it is qualified to participate in the pool,” and that the
                                  24
                                       3
                                         Defendants argue that, because the Minor Street Projects has already been awarded to
                                  25   another contractor, the issue is moot. Motion at 24. But Plaintiffs do not seek an award of
                                  26   the contract. Rather, the relief that Plaintiffs seek is for the Court to “reverse and set
                                       aside” the disqualification decision. Plaintiffs’ concern is that the disqualification will
                                  27   cause other harm, such as that it could “be used by the City to support the City’s
                                       debarment decision.” FAC at ¶ 47. The Court accepts this allegation as true and therefore
                                  28
                                       finds that the disqualification decision is not moot.
                                                                                        18
                                  1    “Director will consider all evidence, information and arguments submitted.” Id. Plaintiffs
                                  2    also cite to the City’s later letter affirming Gradetech’s disqualification as evidence that
                                  3    administrative mandamus applies, which invites the contractor to seek judicial review
                                  4    under § 1094.5. FAC ¶ 37.
                                  5           Read in the light most favorable to the plaintiffs, the Court FINDS that the City’s
                                  6    procedures (as set forth in its January 30, 2019, Contractor Qualification Request and the
                                  7    July 1, 2019, letter affirming Gradetech’s disqualification) appear to require a hearing. As
                                  8    such, the Court finds that administrative mandamus applies.
                                  9           In administrative mandamus, the Court reviews the agency’s decision to determine
                                  10   whether “substantial evidence” supported the hearing officer’s decision. Ogundare v.
                                  11   Dep’t of Indus. Relations, 214 Cal. App. 4th 822, 829 (2013). The Court presumes so
                                       unless the plaintiff meets its burden of proving otherwise. MCM Const., Inc. v. City & Cty.
Northern District of California




                                  12
 United States District Court




                                  13   of San Francisco, 66 Capp. 4th 359, 368 (1998).
                                  14          Here, Plaintiffs allege that the City lacked “substantial evidence” to disqualify it
                                  15   from the Minor Street Projects. Specifically, Plaintiffs state that the City “failed to follow
                                  16   the City’s own noticed procedures for evaluating contractor submittals” for the Minor
                                  17   Street Projects. FAC ¶ 44. The noticed procedures included a method for the City to
                                  18   award or deduct a certain number of points based on whether an applicant had ever
                                  19   submitted a false claim. Id. Rather than follow that point calculation, the City outright
                                  20   disqualified Gradetech based on its false payroll data. Id. Plaintiffs also allege that the
                                  21   City did not give them “opportunity to present evidence.” Id. Finally, the FAC alleges
                                  22   that the City “failed to give due consideration to Gradetech’s strong history of successful
                                  23   performance with the City, and Gradetech’s award winning work” while giving “undue
                                  24   consideration to the fact that Gradetech had filed claims and a lawsuit against the City for
                                  25   failing to pay it under the contract for the [Cunningham] Project.” Id.
                                  26          These allegations are sufficient to allege that the City lacked substantial evidence to
                                  27   disqualify Gradetech and thus state a claim for administrative mandamus. The motion to
                                  28   dismiss this claim is therefore DENIED.
                                                                                      19
                                  1                  2. Traditional Mandamus
                                  2           “To obtain writ relief under Code of Civil Procedure section 1085, the petitioner
                                  3    must show there is no other plain, speedy, and adequate remedy; the respondent has a
                                  4    clear, present, and ministerial duty to act in a particular way; and the petitioner has a . . .
                                  5    right to performance of that duty.” Cty. of San Diego v. State of California, 164 Cal. App.
                                  6    4th 580, 593 (2008). The Court’s mandamus review of the City’s actions is limited to
                                  7    determining whether the City’s actions were “arbitrary, capricious, entirely lacking in
                                  8    evidentiary support,” or were “contrary to required legal procedures.” Marvin Lieblin, Inc.
                                  9    v. Shewry, 137 Cal. App. 4th 700, 722 (2006).
                                  10          The FAC alleges that Plaintiffs have exhausted all other remedies. FAC ¶ 45. As
                                  11   discussed above, Plaintiffs allege that Defendants had a duty to evaluate their bid “on
                                       equal terms with other applicants, and without regard to whether or not Gradetech has
Northern District of California




                                  12
 United States District Court




                                  13   exercised its right to petition the Court for redress of grievances against the City in the
                                  14   past.” FAC ¶ 43. They allege that the City’s actions were arbitrary and capricious because
                                  15   the City did not follow its own procedures or point system, did not consider Gradetech’s
                                  16   evidence or its successful history, and overly relied upon Gradetech’s lawsuit. FAC ¶ 45.
                                  17   Plaintiffs also allege that the City’s procedures were vague and lacked clear standards. Id.
                                  18          These allegations are sufficient to state a claim for writ of traditional mandamus.
                                  19   The motion to dismiss this claim is therefore DENIED.
                                  20    IV. Conclusion
                                  21          The motion to dismiss the plaintiffs’ claims for First Amendment retaliation and
                                  22   deprivation of property under 42 U.S.C. § 1983 and their claim for a writ of mandamus is
                                  23   DENIED.
                                  24          The motion to dismiss the plaintiffs’ claim for deprivation of liberty under § 1983 is
                                  25   GRANTED. The plaintiffs are granted LEAVE TO AMEND that claim. If they fail to
                                  26   adequately amend their claim for reputational harm, they must allege some other direct,
                                  27   independent injury to Sam Rivinius or he will be dismissed from the case for lack of
                                  28   standing.
                                                                                       20
                                  1           Plaintiffs must file an amended complaint by April 24, 2020. Defendants need not
                                  2    answer the surviving claims until a Second Amended Complaint is filed or Plaintiffs
                                  3    indicate that they do not intend to amend further. Plaintiffs may not add additional parties
                                  4    or claims without leave of the Court.
                                  5
                                  6           IT IS SO ORDERED.
                                  7
                                  8    Dated: April 3, 2020                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  9                                                    United States Magistrate Judge
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    21
